DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on June 20, 2020 is being considered by the examiner.
3.	Claims 1-20 are pending.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable memory for storing filtered RF signal data for later analysis.” is directed to non-statutory subject matter.  The 101 rejection may be overcome by adding the limitation “non-transitory computer readable medium” to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim elements “signal detectors configured to detect RF signals”;
	“a feature extractor configured to extract signal features from detected RF signals”;
	“a classifier that employs machine learning to identify at least one of the UV and the UV controller based on the signal features.”
	“a filter coupled between the one or more RF signal detectors and the detected RF signals” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
	Applicant may:
	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 
	(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material or act so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP§§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thommana et al. (US 8,938,202 B1) in view of Sennett et al. (US 2016/0164619 A1) further in view of London (US 2015/0142704 A1).
	Regarding claims 1 and 11, Thommana et al. discloses an apparatus and a system for unmanned vehicle (UV) detection in a radio frequency (RF) environment, comprising:
	one or more radio frequency (RF) signal detectors configured to detect RF signals (“Referring to FIG. 1...A system 100 may include a frequency detection sensor 102.  The frequency detection sensor 102 may detect a radio frequency signal within a first frequency range.  The first frequency range may include Frequency Band 108, Frequency Band 110, Frequency Band 112, and Frequency Band 114.  The frequency detection sensor 102 may continuously scan a frequency range from approximately 1.5 MHz to approximately 2.5 GHz.”), including RF signals transmitted by at least one of a UV and a UV controller;
	a feature extractor configured to extract signal features from detected RF signals (“The modulation detection and waveform classification module 104 may detect a communication type by extracting at least one of: a bandwidth, a center frequency, or a first or a second of a accumulated waveform associated with the communication type.”), and a classifier that employs machine learning to identify at least one of the the signal features (“For example, the frequency detection sensor 102 may detect a radio frequency signal within Frequency Band 108 and Frequency Band 110. The frequency detection sensor 102 may send or transmit digitized contents of Frequency Band 108 and Frequency Band 110 to the modulation detection and waveform classification module 104 may then detect a communication type associated with Frequency Band 108 (e.g. SINCGARS).  The modulation detection and waveform classification module 104 may also detect a communication type associated with Frequency Band 110 (e.g. ATC communication).

    PNG
    media_image1.png
    520
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    615
    media_image2.png
    Greyscale

Thommana et al. differs from the claim is that the identified signal features is from at least one of UV and the UV controller.
Sennett et al., in the same field of invention, discloses an apparatus may use an unmanned vehicle to communicate an alert.  ([0027]: “Communication 103 may include a radio transmitting antenna capable of communicating, for example, radio frequencies in the AM, FM, and NOAA weather band frequency ranges, for radio alerts or radio frequencies in the VHF or UHF frequency ranges, for television alerts.  Communication device 103 may also be configured to communicate, via a wired or wireless connection, with equipment or a component of unmanned vehicles 102.”)

    PNG
    media_image3.png
    497
    741
    media_image3.png
    Greyscale


Thommana et al. further fails to teach employs machine learning to identify at least one signal features.
London, in the same field of invention, discloses ([0054]: “Deep Learning” or “Deep Neural Net Learning” is a set of algorithms in computer machine learning that attempt to model high-level abstractions in data by using model architectures composed of multiple non-linear transformations.  Deep learning is part of a broader family of machine learning methods involving artificial neural networks based on learning representations of data and may be applied to automatic speech recognition, natural language processing, and adaptive learning.”)
Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement machine learning classifier, in Thommara et al. so to identify one or more frequency and characteristics of the one or more frequency signals.

Regarding claims 9, 10, 19 and 20, London discloses the system of claim 1, wherein the classifier comprises an artificial neural network or deep learning.
London, in the same field of invention, discloses ([0054]: “Deep Learning” or “Deep Neural Net Learning” is a set of algorithms in computer machine learning that attempt to model high-level abstractions in data by using model architectures composed of multiple non-linear transformations.  Deep learning is part of a broader family of machine learning methods involving artificial neural networks based on learning representations of data and may be applied to automatic speech recognition, natural language processing, and adaptive learning.”)

8.	Claims 1-3, 6, 8-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampiti et al. (US 8,904,522 B1) in view of Sennett et al. (US 2016/0164619 A1) further in view of London (US 2015/0142704 A1).
	Regarding claims 1 and 11, Kambhampati et al. discloses an apparatus and a system for unmanned vehicle (UV) detection in a radio frequency (RF) environment, comprising:
	one or more radio frequency (RF) signal detectors configured to detect RF signals including RF signals transmitted by at least one of a UV and a UV controller;
	a feature extractor configured to extract signal features from detected RF signals 
Kambhampati et al. discloses (“classification engine 14 may be trained on a radio frequency signal.  Classification engine 14 may store unique statistical features regarding signals along with additional class data for later identification.  One classification engine 14 has created a library of classes (e.g., waveform) in the test mode, classification engine 14 may extract unique features from the sensor input, analyze the data, and identify classes that statistically match.” 

    PNG
    media_image4.png
    472
    567
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    295
    670
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    469
    752
    media_image6.png
    Greyscale

Kambhampati et al. differs from the claim is that to identify the signal features from at least one of UV and the UV controller.
Sennett et al., in the same field of invention, discloses an apparatus may use an unmanned vehicle to communicate an alert.  ([0027]: “Communication 103 may include a radio transmitting antenna capable of communicating, for example, radio frequencies in the AM, FM, and NOAA weather band frequency ranges, for radio alerts or radio frequencies in the VHF or UHF frequency ranges, for television alerts.  Communication device 103 may also be configured to communicate, via a wired or wireless connection, with equipment or a component of unmanned vehicles 102.”)


    PNG
    media_image3.png
    497
    741
    media_image3.png
    Greyscale

further fails to a classifier that employs machine learning.
London, in the same field of invention, discloses ([0054]: “Deep Learning” or “Deep Neural Net Learning” is a set of algorithms in computer machine learning that attempt to model high-level abstractions in data by using model architectures composed of multiple non-linear transformations.  Deep learning is part of a broader family of machine learning methods involving artificial neural networks based on learning representations of data and may be applied to automatic speech recognition, natural language processing, and adaptive learning.”)
It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement machine learning classifier, in Thommara et al. so to identify one or more characteristics of one or more frequency signals.

Regarding claim 2 and 12, Kamhampati et al. discloses a filter coupled between the one or more RF signal detectors and the feature extractor, the filter configured to 
 (“Classification engine 14 may store unique statistical features regarding signals along with additional class data for later identification.  Once classification engine 14 has created a library of classes (e.g., waveforms) in the testing mode, classification engine 14 may extract unique features from the sensor input, analyze the data, and identify classes that statistically match.  In addition, classification engine 14 may create new classes for unknown radio frequency signals it has found or store new classes that were determined by other Classifier Engines and add them to a library of waveform classes.”), col. 3, lines 15-30.
In other words, the Classification Engine 14 performs filtering signals received from Sensor 10.  The Classification Engine 14 filters/classified the signals into at least known radio frequency and unknown radio frequency.  The unknown radio frequencies are stored for analyze in a later time.

Regarding claim 3 and 13 Kambhampati et al. discloses storing filtered RF signal data for later analysis. (“Classification engine 14 may store unique statistical features regarding signals along with additional class data for later identification.”), col. 3, lines 15-30.

Regarding claim 6 and 16, Kambhampati et al. discloses the system of claim 1, wherein the classifier is configured to compare one or more of the signal features to (“a classification circuit which may determine a classification of a signal based on comparing signal data received via a sensor to data in a database.  The classification circuit may determine an interface protocol base on the classification.”).  See Abstract.
(“Sensor 10 may receive signal data from various sources (e.g., first communication system 30, second communication system 32, and nth communication system 34).  Classification engine 14 may utilize memory 20 and processor 22 to compare these received signals data to data in database 24.  Classification engine 14 may categorized or identify the source form which the received signal data was sent and determine various characteristics of the source.”)

Regarding claim 8 and 18, Kambhampati et al. discloses wherein the one or more RF signal detectors are responsive to a sensor output indicating an incursion of a perimeter or area by a UV for initiating signal detection.
(“classification engine 82 may determine that first communication device 90 is a foe and transmit a jamming signal to first communication device 90.  Classification engine 82 may determine that second communication device 92 and third communication device 94 are allies which utilizes two different protocols...Classification engine 82 may determine that fourth communication 96 is utilizing an unknown waveform and generate a new classification for this waveform.”)

    PNG
    media_image7.png
    449
    958
    media_image7.png
    Greyscale

Regarding claims 9, 10, 19 and 20, London discloses the system of claim 1, wherein the classifier comprises an artificial neural network or deep learning.
London, in the same field of invention, discloses ([0054]: “Deep Learning” or “Deep Neural Net Learning” is a set of algorithms in computer machine learning that attempt to model high-level abstractions in data by using model architectures composed of multiple non-linear transformations.  Deep learning is part of a broader family of machine learning methods involving artificial neural networks based on learning representations of data and may be applied to automatic speech recognition, natural language processing, and adaptive learning.”)

9.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampiti et al. (US 8,904,522 B1) in view of Sennett et al. (US 2016/0164619 A1) further in view of London (US 2015/0142704 A1) furthermore in view of Kim et al. (US 2008/0166975 A1).
Regarding claim 4 and 14, Kambhampiti et al. fails to disclose a decoder coupled between the one or more RF signal detectors and the feature extractor, the decoder configured to decode at least one of the detected RF signals. 
([0046]: The decoder 307 receives a bit-stream from the demodulator 305, and decodes the bit-stream according to a suitable method.  The data classifier 309 classifies the bit-stream form the decoder 307 into user data and control information.  In particular, according to the present invention, the data classifier 309 provides the control information reader 313 with information that is fed forward from the RS.”)

    PNG
    media_image8.png
    423
    784
    media_image8.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Kim et al. with Kambhampiti et al. in view of Sennett et al. further in view of Roman et al. so to decode the received RF signals.

10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampiti et al. (US 8,904,522 B1) in view of Sennett et al. (US 2016/0164619 A1) further in view of London (US 2015/0142704 A1) furthermore in view of TRAPERO ESTEBAN et al. (US 2018/0253092 A1).

ESTEBAN et al. discloses method for controlling aerial navigation of Unmanned Vehicles (for example, unmanned aerial vehicle, UAVs).
ESTABAN et al. teaches ([0016]: “receiving in a server called Centralized Control System of UAVs, CCSU (usually belonging to an Aviation Safety Agent), through a mobile communications network, an UAV identifier and the user identifier”)
 ([0015]: “authenticating in the UAV a user of the GCS from at least the user identifier and the GCS identifier received from the GCS (in one or more layer 2 messages of the OSI model) and if authentication has not been successful, denying access to the UAV to the user and terminating the method.”)

    PNG
    media_image9.png
    479
    751
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    533
    875
    media_image10.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine ESTABAN et al. with Kambhampiti et al. in view of Sennett et al. further in view of Roman et al. so to authenticating the UAV to operate in particular flying zone.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,051,475 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the applicant encompass the claimed invention in US 10, 051,475 B2.


Applicant claim 1:
   A system for unmanned vehicle (UV) detection in a radio frequency (RF) environment comprising:
    one or more radio frequency (RF) signal detectors configured to detect RF signals, including RF signals transmitted by at least one of a UV and a UV controller; 
    a feature extractor configured to extract signal features from detected RF signals; and
    a classifier that employs machine learning to identify at least one of the UV and the UV controller based on the signal features.
US 10,051,475 B2 claim 1:
    An apparatus comprising:
    a radio receiver coupled to at least one antenna and configured to detect radio signals communicated between a remote control unit and a remote-controlled vehicle;
    a feature extractor comprising at least one processor configured to extract signal features from detected radio signals;
    a classifier comprising at least one processor coupled to a classification database and configured to classify the detected radio signal based on the signal features...


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412